Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 10/30/2020. As directed by the amendment: claims 1 and 8 have been amended, no claims have been withdrawn, no claims have been cancelled, and no new claims have been added.  Thus, claims 1-20 are presently under consideration in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20  rejected under 35 U.S.C. 103 as being unpatentable over LOIPETSBERGER MARIO et al (WO 2008101262 A1, used English translation as equivalent, WO2008101262A1-translation.pdf) in view of SIGLER et al (US 20130015164 A1).
Regarding claim 13, LOIPETSBERGER MARIO et al discloses a welding electrode 7, 24 (fig. 1) comprising:
a body 16 (fig. 3) that defines an accessible hollow recess 17 (fig. 3, i.e. a bore) for insertion of and attachment with an electrode holder 6 (fig. 1, i.e. a receptacle); and
a weld face 12, 25 (figs. 3 and 4, i.e. a contact surface) having a depression 15 (fig. 3, i.e. a concave recess) located about a central longitudinal axis (not labeled, see figure 3, i.e. a central longitudinal axis of the electrode) of the weld face 12, 25 (figs. 3 and 4, i.e. a contact surface) and a perimeter region (see figure 2, i.e. called the bearing surface) that surrounds the depression 15 (fig. 3, i.e. a concave recess or called a shape of a spherical cap) (page 3 of 33), and a radius of curvature of the weld face 12, 25 (figs. 3 and 4, i.e. a contact surface) ranges from 15 mm to 300 mm (i.e. between 40 mm and 150 mm) (page 6 of 33).
LOIPETSBERGER MARIO et al discloses all the limitations of the claimed invention as set forth above, except for wherein a diameter of the weld face ranges from 6 mm to 12 mm.
However, SIGLER et al teaches wherein a diameter of the weld face (54) ranges from 6 mm to 12 mm (¶ 0027, i.e. 7 mm). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the LOIPETSBERGER MARIO‘s reference, to include such weld face diameter as set forth above, as suggested and taught by SIGLER et al, for the purpose of providing further improvements in the welding process so that a single weld gun, using the same pair of copper electrodes could make both welds of steel to steel panels 
With respect to claim 14, LOIPETSBERGER MARIO et al in view of SIGLER et al discloses the limitations of the claimed invention as set forth above of which  LOIPETSBERGER MARIO et al further discloses wherein the perimeter region (see figure 2, i.e. called the bearing surface) of the weld face includes an annular perimeter base surface 18 (fig. 2, i.e. a circular ring) that surrounds and delimits an opening (not labeled) of the depression 15 (fig. 3, i.e. a concave recess) (page 3 of 33).
With respect to claim 15, LOIPETSBERGER MARIO et al in view of SIGLER et al does not specifically disclose wherein the annular perimeter base surface (see figure 2 of LOIPETSBERGER MARIO et al) has a continuous area of at least 28 mm2 distributed evenly around the depression 15 (fig. 3, i.e. a concave recess). However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to include such bearing surface dimension as set forth above for the purpose of surfacing distribution, since applicant has not disclosed that having base surface area provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs. Furthermore, the Supreme Court’s flexible approach to the obviousness inquiry is reflected in numerous pre-KSR decisions; see MPEP § 2144. That section provides many lines of reasoning to support a determination of obviousness based upon earlier legal precedent that had condoned the use of particular examples of what may be considered common sense or ordinary routine practice (e.g., 
With respect to claim 16, LOIPETSBERGER MARIO et al in view of SIGLER et al discloses the limitations of the claimed invention as set forth above of which LOIPETSBERGER MARIO et al further discloses wherein the depression 15 (fig. 3, i.e. a concave recess) is defined by a bottom (not labeled) and a continuous peripheral side wall (i.e. a continuous peripheral side wall of the concave recess 15) that connects the bottom with the annular perimeter base surface 18 (fig. 2, i.e. a circular ring), the bottom (not labeled) being downwardly displaced from an imaginary plane that spans the opening of the depression 15 (fig. 3, i.e. a concave recess) (page 3 of 33).
With respect to claim 17, LOIPETSBERGER MARIO et al in view of SIGLER et al discloses the limitations of the claimed invention as set forth above of which LOIPETSBERGER MARIO et al further discloses wherein the peripheral side wall (i.e. a continuous peripheral side wall of the concave recess 15) is tapered toward the bottom (not labeled) of the depression 15 (fig. 3, i.e. a concave recess) so that a width (not shown due to the shape and a variable depth of the concave recess 15 or called a spherical cap) of the depression decreases from the opening of the depression to the bottom of the depression, and wherein the peripheral side wall has a draft angle of at least 3°.(see figure 3) (page 6 of 33).
With respect to claim 18, LOIPETSBERGER MARIO et al in view of SIGLER et al discloses the limitations of the claimed invention as set forth above of which LOIPETSBERGER MARIO et al further discloses wherein the depression 15 (fig. 3, i.e. a concave recess) is defined by a rounded bottom (see figure 2) that connects with the 
With respect to claim 19, LOIPETSBERGER MARIO et al in view of SIGLER et al discloses the limitations of the claimed invention as set forth above of which LOIPETSBERGER MARIO et al further discloses wherein the depression has a depth that ranges from 0.1 mm to 3.0 mm, except for a width that ranges from 2 mm to 10 mm at the opening of the depression.  SIGLER et al does not specifically discloses a width that ranges from 2 mm to 10 mm at the opening of the depression. Since SIGLER discloses a spacing from ridge to ridge and the width of a circular ridge (¶ 0038), it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the LOIPETSBERGER MARIO‘s reference, to include such width ranges/dimensions as set forth above, as suggested and taught by SIGLER et al, for the purpose of providing both clamping force and also communicate weld current to the point of contact with the metal panels (¶ 0002). Furthermore, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 20, LOIPETSBERGER MARIO et al in view of SIGLER et al discloses the limitations of the claimed invention as set forth above of which SIGLER et al further discloses wherein the weld face 154 (fig. 9) further includes a ringed projection 160 (fig. 9, i.e. called ridges) that surrounds the central longitudinal axis (not shown) of the weld face and rises upwardly (see figures 8-9) from a base surface of the .

Allowable Subject Matter
Claims 1-12 are allowed.
Applicant’s amendments to the independent claim 1 to further include “wherein the annular indented contact patch in the electrode contacting surface of the aluminum alloy workpiece surrounds and delimits the bulge located within the aluminum alloy workpiece.” have overcome the prior art of record and new search.  The combination of  Spinella et al in view of Abe et al is not sufficient to render the claims prima facie obvious.  In addition, Applicant’s amendments to the independent claim 8 to further include “wherein the aluminum alloy weld nugget penetrates into the aluminum alloy
workpiece from the faying interface of the steel and aluminum alloy workpieces.” have overcome the prior art of record and new search. The combination of Spinella et al in view of Abe et al and Kinefuchi et al is not sufficient to render the claims prima facie obvious. Examiner can find no motivation to modify Spinella to obtain the claimed invention. Furthermore, to modify Spinella to obtain the claimed invention would require impermissible hindsight.  Therefore, allowance of claims 1-12 is indicated because the 

Response to Amendment
Applicant’s amendments to the claims have overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections from previous Office Action.

Response to Arguments
Applicant’s arguments with respect to claim 13 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KET D DANG/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761